DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant argues…
Zhong (CN-107,857,505) does not teach spreading the decorative layer pre-formed material in a mold frame, pre-pressing to obtain the decorative layer
Zhong does not teach referring to the newly-added features "wherein the pre-pressing is performed under a pressure of 0.1 MPa to 0.3 MPa; the pressing is performed under a pressure of 1 MPa to 2 MPa, where each layer is pressed separately.
Zhong does not disclose the corresponding components of each layer
the decorative layer comprises the following components in percentage by weight: 
80%-90% of a decorative stone, 
5%-15% of an unsaturated polyester resin, 
0.6%-2% of a coupling agent, 
0.7%-1.2% of a curing agent, and 
1%-5% of a pigment filler; 
the bottom layer comprises the following components in percentage by weight: 
65%-78% of a calcium carbonate stone, 
10%-18% of an unsaturated polyester resin,
0.6%-2% of a coupling agent, 
0.7%-1.2% of a curing agent, and 
1-15% of a pigment filler
This is not found to be persuasive because…
& b.) As noted in the rejection Zhong discloses the following, ([0082] & ([0083]) teaches the material preparation for both A & B, where A & B being a paste that comprises both quartz sand and crystals. With ([0085]) teaches that both A & B are sieved to a certain size as such it understood that both materials A & B are not only liquids both are materials that comprise both liquid and solid components a slurry or suspension, including a paste depending on the consistency.  ([0085]) teaches that the mixture of ingredients A and B is spread on the mold, evenly cover a part of ingredients C, then spread a part of the mixture of ingredients A and B, and then evenly cover a Parts of C material, then the third part of the mixture of materials A and B and the third part of material C are laid according to the above plan, and then press the machine to compact the mixture of materials A, B, and C, and then press. As such, the various layers are covered and spread followed by pressing. Adding, that each layer is pressed separately during the spreading as some degree of force needs to be used to spread the A and B mixture in the mold and C material surface. Furthermore, two sets of pressing are mentioned first pressing after layering, and another pressing step after cutting the material into a desired size, as such a two pressing including a final pressing after layering is expressly mentioned, where the case law for sequential vs simultaneous steps may be recited where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Zhong was not relied upon to teach the various pre-pressing and pressing parameters, Wikipedia’s Article on Compaction of Ceramic Article was utilized to teach optimizing the parameters utilizing during pressing operations, noting in the optimizing the compaction parameters utilizing during pressing allows for modifying the displacement of particles that are compacted, in turn allowing for tailoring the density of the final article pressed, (Fig. 2 & Fig. 4) of Wikipedia’s Article on Compaction of Ceramic.
It should be noted that this argument is not directed at the currently amended feature. However, as detailed in the action on (3-28-2022). Zhong teaches on ([0013]) 50-70 parts of quartz sand; Which impacts the density. ([0012]) teaches that 15 to 40 parts of resin; Which impacts the binding of the article. ([0016]) teaches 1 to 5 parts of coupling agent; Which impacts bond strength. ([0017] teaches 2 to 5 parts of curing agent. Which impacts the curing of the article. ([0029]) teaches that 0.01-0.1 parts by weight of toner. Which impacts the color of the article. Clarifying, that each of the components are understood to be result effective variables impacting a various attribute of the fabrication process or article being produced. As such, the case law for result effective variables may be recited, were it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) &In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, ([0198]) teaches 60% Sand (SiO2) with ([0004]) recognizing that different types of artificial stone have different compositions. ([0005]) teaches that in order to obtain an appearance similar to granite or marble, some artificial stones on the market generally add natural stone colored particles. Where marble is understood to be laymen’s term for calcium carbonate.  As evidenced by Wikipedia’s Article on (Calcium Carbonate) teaches that other names for Calcium Carbonate include Marble. With ([0054]) adding that it should be noted and understood that the specific embodiments described herein are only used to explain the present invention, but not to limit the present invention. Overall, this is further supported by, Kwon’s teaching of utilization of fillers selected from the group consisting of aluminum hydroxide, calcium carbonate, silicate and magnesium oxide, where simple substitution of one known element for another to obtain predictable results, allows for the recitation of KSR case law, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715